 POINSETTLUMBERAND MFG.CO.113of the Act, as amended, the said organization is the exclusive repre-sentative of all the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.CHAIRMAN HERZOO took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.POINSETTLUMBER ANDMFG.Co.andINTERNATIONALUNIONOFELEC-TRICAL,RADIO AND MACHINE WORKERS(CIO).Case No. 11-CA-522 (formerly 10-CA-1033).March 2,1953Decision and OrderOn October 2, 1952, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommendeddismissal ofthose allegations.Thereafter, the Respondent and the Union filedexceptions to the Intermediate Report, and the Respondent filed a sup-porting brief.' The Respondent's request for oral argument before theBoard is denied, as the record, including the exceptions and brief, ade-quately presents the issues and positions of the parties.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modi-fications :1.Like the Trial Examiner, we find that the Respondent violatedSection 8 (a) (1) of the Act by the interrogation and threats detailedin the Intermediate Report.However, in so finding, we do not relyupon Supervisor Robertson's inquiry of employee Reed concerning thedifference between the "CIO and the Carpenter's Union, AFL."IThe Respondent'smotion to dismissthe Union's exceptions because they were notaccompanied by a supportingbriefis denied.Section 102.46 of the Board's Rules andRegulations permits, but does notrequire, theparties to file briefs in support of theirexceptions.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated itspowers in connectionwith this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].103 NLRB No. 7. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Trial Examiner recommended that employees Brooks andRaines be made whole for any loss of pay which they normally wouldhave earned, less their net earnings, during the period of their initialdischarge.He failed, however, to recommend that such back pay becomputed on a quarterly basis, in accordance with the policy enunci-ated inF. W. WoolworthCo., 90 NLRB 289.We will require that theback pay of Brooks and Raines be computed in accordance with thatpolicy.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Poinsett Lumber and Mfg.Co., its officers, agents, successors, and assigns, shall :1.Cease and desist from :Interfering with employees' meetings related to union affairs, re-questing employees to supply information concerning union matters,interrogating employees concerning their union sympathies, statingor threatening that its plant would close should the Union require rep-resentative status, or in any other manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist International Unionof Electrical, Radio and Machine Workers, CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) In the manner set forth in the section of the IntermediateReport entitled "The Remedy," and hereinabove, make Charles S.Brooks and J. B. Raines each whole for any loss of pay they may havesuffered by reason of Respondent's discrimination against them, bypayment to each of them of a sum of money equal to the amount whichthey would normally have earned as wages during the period fromthe date of the Respondent's discrimination to July 16, 1951, less hisnet earnings during said period.(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due.(c)Post at its Pickens, South Carolina, plant copies of the notice POII&ETTLUMBER AND MFG. CO.115attached to the Intermediate Report marked "Appendix." 3 Copiesof said notice to be furnished by the Regional Director for theEleventh Region, shall, after being duly signed by Respondent, beposted by Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Eleventh Region, Atlanta,Georgia, in writing, within ten (10) days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations relating to the August31, 1951, separations, the reinstatement of Charles S. Brooks, sur-veillanceand questioning about union representatives visitingemployees' homes be, and they hereby are, dismissed.8This notice shall be amended by substituting the words"A Decision and Order" forthe words"The Recommendations of a Trial Examiner"in the caption thereof. In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on April 3, 1951(although it was dated April 4,1951), and amended charges filed April 26, 1951,November 14, 1951,and April 4,1952, by International Union of Electrical,Radio and Machine Workers (CIO),herein called the Union, the General Counsel of the National Labor RelationsBoard,respectively called herein the General Counsel and the Board, by theRegional Director for the Tenth Region (Atlanta, Georgia), issued a complaintdated April 7, 1952, against Poinsett Lumber and Mfg. Co., herein called theRespondent,alleging that Respondent had engaged in and has continued toengage in unfair labor practices in violation of Section 8 (a) (1) and 8 (a) (3)of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.In substance the complaint,as amended during the course of the hearing,alleges, and Respondent's answer denies,that:(1)Respondent discriminatorilyterminated the employment of Charles S. Brooks on or about March 23, 1951,and of J.B. Raines on or about April 2, 1951, refused to reinstate Raines untilon or about July 18,1951,and reemployed Brooks on or about July 18, 1951, butfailed and refused to reinstate him to his former or substantially equivalentposition of employment;(2) on or about August 31,1951,Respondent dis-criminatorily terminated the employment of Brooks Raines and 15 other em-'The motion to amend by adding to the list of employees alleged to have been discrimi-natorily dischargedon August 31, 1951,and refused reinstatement,the names of Paul EStewart and Nelson Pilgrim was made on July 12 and allowed in accordancewithSection102.17 of theBoard's Rules and Regulations on terms deemed just. It is worthy of notethat, at the request of Respondent,the hearing was suspended on July 14 and resumedon July 24.On July 14 theGeneral Counsel agreed that the name of Nelson Pilgrimmight be stricken from the list of employees alleged to have been discriminatorily dis-charged and refused reinstatement. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDployees,'and thereafter failed and refused to reinstate them; and(3) sinceon or about February 15, 1951, Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by the Act, by acts ofinterrogation, surveillance, threats, and warnings.Pursuant to notice a hearingwas held before me at Pickens, South Carolina, from July 7 to 14, 1952, inclusive,and on July 24 and 25, 1952. The General Counsel and Respondent wererepresented by counsel; a representative of the Union appeared in its behalf.All participated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the conclusion of the General Counsel's case, upon motion of counsel forRespondent, unopposed by the General Counsel, I dismissed specific allegationsthat: (a) Foreman McKinney engaged in surveillance of a meeting of employeesbeing held near the Honeycutt store; (b) Foreman Pace questioned an employeeas to which employees had signed union cards and as to the opinions ofemployees about the Union; and (c) Foreman Pace warned an employee thatRespondent would shut down the plant before paying union wages.On July 9 I took under advisement Respondent's motion that testimony con-cerning statements allegedly made by Assistant Foreman Bruce Jones, in chargeof the night crew, be stricken. I find without merit Respondent's objectionthat the purported conversation "took place more than six months prior to thetime the Company was notified of such testimony . . . that it is not included inthe complaint, and that we have not been put on notice." It suffices here to pointout that there is evidence that the statements, testimony concerning whichRespondent seeks exclusion, were made, if at all, about a week after March 6,1951, and that the first charge alleging 8 (a) (1) violations was filed April 3,1951.Inow deny the motion.General Counsel's motion to conform thepleadings to the proof in formal matters was granted.None of the partiesargued the case. The Respondent recently filed a brief.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT'I.THE BUSINESS OF RESPONDENTRespondent, Poinsett Lumber and Mfg. Co. is and has been at all timesmaterial to these proceedings, a corporation duly organized under and exist-2DeWitt Bates, James Byers, Leroy Crowe, Calvin Durham, Sam Durham, Thomas L.Durham, Sherman Everette, Jr, Lloyd Hughes, Ivory Lusk, Charles Mosely, Lloyd Mosely,Edgar Owens, Alvin Porter, Harold Rowland, and Paul E. Stewart.a Such attempt at conciseness as is compatible with a complete exposition of all theessential facts will be made.These findings do not purport to include an encyclopedicrecitation of all the evidence of the 24 witnesses contained in the 1,264-page record andthe 188 main and sub-exhibits.They are based upon substantial credited evidence.Testi-mony not expressly referred to, I consider either immaterial or unessential to a determina-tion of the issues or unworthy of being credited. It should not be thought that the difficultcredibility problems this case presents have been lightly brushed aside. In certain in-stances, notably in footnotes 81 to 13 and in discussing the "Dacusville Road Incident,"infra,I have called attention to testimony either in direct conflict with,or varying ingreater or lesser degree from, evidence furnishing a basis for specific findings.Limitationsof neither time nor insight permit exhaustive exposition of the precise reasons and basesunderlying each and every factual resolution. I must content myself with stating thatduring my life with the case, I have earnestly pondered such factors as interest, reason-ability,plausibility, corroboration, recollective accuracy, conflicting loyalties,bias,andprejudice, as well as the appearance and attitude of the witnesses as they appeared beforeme.A trier-of-fact must at some stage come by the ability, if not innate, of sensing thetruth.The impalpable process, the almost sixth sense, by means of which he acquires asfar as is humanly possible, this faculty, is scarcely susceptible of description. POINSETT LUMBER AND MFG. CO.117ing by virtue of the laws of the State of New Jersey and has maintained itsprincipal office and place of business in the city of Elizabethport,New Jersey.'Respondent has a place of business in the city of Pickens,South Carolina.These proceedings are concerned with Respondent's operations at Pickens andvicinity where it controls and operates extensive upland forests and where it,as a wholly owned subsidiary of Singer Manufacturing Company, is engagedin the manufacture of wood cabinets and parts for sewing machines. Respondent,in the course and conduct of its business in Pickens,uses raw materials valuedin excess of $500,000 annually,substantially all of which are obtained,trans-ported, and delivered to its plant in Pickens from within the State of SouthCarolina.Respondent manufactures,sells,and distributes finished productsvalued in excess of $1,000,000 annually, of which it causes more than 90 percentto be supplied,transported,and delivered from its plant in interstate andforeign commerce to plants and other establishments owned by Singer Manu-facturing Company to and through States of the United States other than theState of South Carolina, and to other parts of the world.Respondent stipulates and I find that it is engaged in commerce within themeaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe evidence discloses and I find that International Union of Electrical, Radioand Machine Workers (CIO) is a labor organization admitting to membershipemployees of Respondent.III.THE ALLEGEDUNFAIRLABORPRACTICESA. Early springThe first public manifestation of the Union's organizational activitiesoccurred on February 27, 1951.°Union Representative John R. Sullivan parkeda motor vehicle on the side of the highway near its intersection with the drive-way leading into, and about 100 yards from, Respondent's plant.As the dayshift was leaving work at 5 p. m., Sullivan announced, by loudspeaker attachedto the motor vehicle, that a union meeting was to be held at 5: 30 p. in. that after-noon at the home of employee James W. Dodgens.A number of employeescongregated in the vicinity of the loudspeaker.Assistant Superintendent JamesC.McKinneyand Foreman Milton Clark joined the group.In the presence ofemployees,McKinney asked Sullivan to leave and engaged him in a discussionof the Union's plans and what would happen in the plant if it were organized.The meeting was held in front of Dodgens'house,as announced.One week latera second union meeting was held in afield below Dodgens' house.A number ofemployees signed union application cards at the meetings.Respondent'sWorksManager Thomas J. Mitchell, Assistant Works Manager Willard L. Irwin, Su-perintendents Herbert H. Connally and T. R. Morrison, Assistant SuperintendentJames C. McKinney,Foremen James C. Robertson,Eugene Hooper, Mason W.Mauldin, and John C. Wells, Jr., Assistant Foreman Bruce Jones, and PersonnelDirector Frank G. Finely soon became generally aware of the union activities.Employees Charles S. Brooks and J. B. Raines became active union exponents.Brooks attended the two meetings and signed a union application card, dated*Without objection, the General Counsel's motion at the hearing to amend the complaintas to the State in which Respondent is organized and its principal place of business islocated,was allowed5 There is evidence that employee Harold E.Walker designated the Union as early asFebruary 6, 1951.257965-54-vol. 103--9 118DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 28, 1951.He solicited union memberships at the plant among about 50or 60 employees and procured about 20 signatures between February 27 andMarch 23,G when he was laid off. (The circumstances of this layoff will be de-scribed subsequently.)After March 23, Brooks accompanied Sullivan about twicea week on member-seeking visits to employees' homes and sometimes went out byhimself soliciting memberships.He and Raines procured, or were largely respon-sible for procuring, the memberships (including their own) of 17' out of the 20employees who worked with them on the night shift in the machinery department.This department is known as number 14. In it is carried on most of the plant'smachine operations.Raines agreed to join the Union at Brooks' behest on February 27, 1951.Heaccepted membership in and designated the Union on March 6.He attended twomeetings.Thereafter he passed out union membership application cards, talkedup union membership to fellow employees working on his and Brooks' shift.Hewas discharged on April 2, 1951. (The circumstances of this discharge will laterbe described.)Thereafter he accompanied Sullivan once or twice a week on hisvisits to the homes of employees for the purpose of procuring union memberships.Following the charges, which were filed by the Union on April 3, 1951, andApril 26, 1951, alleging that Brooks and Raines were terminated because of theirmembership in and activities on behalf of the Union, these two employees werereemployed on July 16, 1951.Between February 27 and April 12, on which latter date the first charge wasreceived by Respondent from the Regional Director, a series of events, in whichvarious supervisors " of Respondent participated, took place.The week following the second union meeting held about March 5 at his home.Dodgens told Foreman James C. Robertson that he had decided he had better"pull out of the Union" as he had heard he was going to be fired if he did not.Robertson told Dodgens that he expected he had better get in touch with Super-intendent H. Connally.'Dodgens then saw Connally who stated that he knew allabout the fact that a meeting had been held at Dodgens' house and that he hadhad a second one and that the best thing for Dodgens to do was to pull out beforehe got into trouble.Connally added he would appreciate it if Dodgens wouldlet him know if he found out anything about the Union and that he, Connally,would let Dodgens know if he found out anything.1° The week before March 23,the date of Brooks' layoff, Foreman Mason W. Mauldin asked Brooks how hefelt about the Union.When Brooks told Mauldin he favored the Union, the lat-ter stated that the Union was a bad thing for the employees, that if the Union°Respondent admitted in its answer,and Brooks testified,that he was laid off on this(late.I shall take this as a fact and disregard an exhibit that would warrant a findingthat the separation took place during the week endingMarch 17.My conclusions will notbe affected by an uncertainty as to the precise date, although I realize such possible dis-crepancy may result in a remedy slightly disfavoring the employee'Four of these did not sign cards until August,after, as will later appear, Brooks andRaines were returned to work on July 16, subsequent to having been laid off in March andApril8It does not appear to be seriously contended that the various persons whose conductis here described were not supervisors within the meaning of Section 2(11), of the ActSuffice it to say there is ample evidence that their duties involve the use of independentjudgment in directing the employees placed under their charge and in effectively recom-mending their disciplining,hiring,and discharge.9Robertson's version was that Dodgens told him he had decided he would not go alongwith the Union and that he told Dodgens that was his business.'9 Connally's answer to this testimony was that he never talked to Dodgens about theUnion. POINSETT LUMBER AND MFG. CO.119(lid come into the plant, it would close down ; and that Respondent did not wantto work under a union"Around 3 weeks before the last of March, Foreman Robertson, in the presenceof employee Ben Edward Porter, asked employee Cleburn Reed what was thedifference between the CIO and the Carpenter's Union (A. F. L.).When Reedreplied there was no difference, Robertson told Reed that when he hired him,Reed had said that he wanted to quit the carpentet trade in order to get out fromunder the Carpenter's Union13About 3 days after February 27, employee James Bishop's foreman, John CWells, Jr., asked him what he thought about the Union.When Bishop toldWells he thought it was a good thing, Wells said that if the employees wanted aunion, they should form one among themselves and that he particularly dislikedthe CIO"About a week after March 6, Night Foreman Bruce Jones told employee PaulStewart and 3 or 4 other employees that he had been informed that the worksmanager or his assistant had stated that anyone having anything to do with theUnion would be fired 14During this period, as testified to by several witnesses called by Respondent, itsofficials were aware of the fact that union pamphlets, throwaways, and noticeswere being distributed, that stories, rumors, and town gossip were prevalent,and that the employees were in an "upset state."As mentioned, in passing, above, Brooks was laid off on March 23, 1951Hefirst started to work for Respondent the latter part of 1941 and continued until heentered military service in 1943.After his separation from the Army he returnedto Respondent's employ. In 1948 he went to work in a textile mill until the fallof 1950 when he returned to Respondent and worked on the day shift. After"tailing" various saws, he was assigned to a crew engaged in running a newdouble cutoff saw, and he began to do some operating in late February or earlyMarch 1951.Five minutes before quitting time on March 23, 1951, Brooks' foreman, EugeneHooper, told Brooks he had to let him go.Hooper said he did not know thereason, that Brooks' work had been more than satisfactory but that Manufac-turing Superintendent Connally had told him to let Brooks go.When Brooksasked Connally for the reason the latter said he had to make room for someonewith more seniority than Brooks.Brooks alluded to the fact that other em-ployees had less seniority than he.Connally replied he did not know aboutthem.Brooks' job was taken over by William B. Neeley, who had been severelyinjured in August 1950 while working in Respondent's lumberyard. In aneffort to rehabilitate Neeley, he was offered any work he considered himselfcapable of performing in his handicapped condition.He selected the work ofoperating the double cutoff saw which Brooks among others was doing at thetime.After a short time Neeley was obliged to quit, was reoperated on in June1951, and returned to work on August 6, 1951. Neeley again became incapacitatedon June 12, 1952, and was incapable of work at the time of the hearing.11Mauldin testified he had known Brooks for 25 years, that he talked to him probablyonce a week but that the conversations did not pertain to the Union12Robertson admitted that he asked Reed if there was any difference between the CIOand A. F L and that he had said he had heard Reed say one time lie did not have anytimefor the A. F. L.13Wells testified that he did not ask Bishop but that Bishop asked him what he thoughtabout the Union and that he told Bishop he did not like the CIO; Wells did not denysaying to Bishop that if the employees wanted a union they should form one amongthemselves."Jones denied making this statement.He testified he had no information from hissupeiior concerning what to do with anybody having anything to do with the Union. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDAftercharges were filed alleging that Brooks had been discharged because ofhis union activities,negotiations concerning his reinstatement ensued.He wasoffered a job working days in the lumberyard starting on July 9, 1951. Brooksdeclined this work because it involved exposure to creosote.16Respondent thenoffered Brooks work in department 14's night shift, substantially similar to thathe had done on the day shift before March 23. He returned to work on July 16,1951.Also, as mentioned in passing above, Raines was discharged on April 2, 1951.He had worked intermittently for Respondent since 1947.His last return towork before April 1951was inFebruary 1950 when he entered the night shiftof department 14.On the evening of Friday, March 23-the day Brooks waslaid off-Raines, who had not been in good health, became sick on the job. Heworked until lunchtime, and then looked for his foreman, Bruce Jones, whomhe had told earlier that evening that he was ill, to inform him he wanted to gohome.Not finding Jones, Raines told another employee to notify him he hadgone home sick, and left the plant. During the following 10 days he was underthe care of 2 physicians and did not return to the plant until Monday, April 2.In the meantime, he sent a note, which his foreman, Jones, received on Tuesday,March 27, and gave to Department Chief Foreman Eugene Hooper, that he wassick and unable to work.When Raines reported for work on April 2, AssistantSuperintendent McKinney told him he was not needed any more and to come inthe following day to get his time. The decision to discharge Raines was madeon March 26, the day before he sent in the note explaining his absence.Duringthe period February 18, 1950, to March 25, 1951, there were 29 weeks in whichRaines had worked less than full timel°After charges were filed alleging that Raines had been discharged because ofhis union activities, negotiations concerning his reinstatement ensued, with theresult that Respondent "found that Raines' discharge was the result of somemisapprehension."On July 2 he was offered a job on the day shift but indicatedhe wanted night work in order to attend classes for veterans in the daytime.Raines was then offered substantially the same employment as he had engagedin up to March 23, 1951, accepted it, and returned to work on July 16, 1951.On 2 occasions about 3 weeks apart, Assistant Works Manager Willard Irwincalledmeetings 17 of 2 groups of employees, because "there was a bunch ofrumors flying around." Irwin told each group that Respondent did not dis-criminate, that it was against the law to do so, that no employee who wantedto organize or join the Union would be forced or coerced against his will, thatitwas up to the employees, and that they could do as they wanted about it.At one or more regularly held Tuesday meetings of foremen,Irwin gave theforemen instructions which in the words of Foreman Wells, Jr., "just boileddown" to telling them "not to talk to the employees about the Union.""15Respondent mistakenly concluded Brooks wanted night work in orderthathe mightcontinue attending daytime classes underthe "G.I.Bill of Rights " It clearly appearsthat Brooks was attending evening classes at the time this work was offered.1E The assistant superintendent of production testified that Raines' work was satisfactory.17 Irwin testified that these meetings were held at the time union organizers were inter-viewing employees ; Connally, that they were held after the attempt to organize began ;McKinney,that the first one was held sometime after the loudspeaker incident,he just doesnot remember the date.For reasons later set forth,the probability is that these meetingsdid not take place before the various previously noted statements of Robertson, Connally,Mauldin, Wells, and Jones were made.18 The time these instructions were given is not clearly shown.Connally testified theywere givenin the spring;McKinney,that theywere given at 2 or 3 meetings,he does notrecall n hen ; Robertson that they were given on Tuesdays ; Jones and Mauldin, that theydid not attend any meetings.Wells did not testify as to any date.Hooper claimed that POINSETT LUMBER AND MFG. CO.B. Late summer121After Brooks'and Raines'separations and Irwin's talks and instructions toemployees and supervisors, an era of comparative calm ensued.As the end of August approached, however, there was a resurgence of unionactivities.The kernels planted in the spring and tended by Brooks,Raines,and Sullivan werebearingfruit.Charles Mosley,EdgarOwens, Sam Durham,and Leland Durham "signed up." Circulars extending an invitation by theUnion to all of Respondent's workers to attend a picnic at Table Rock Park,30 miles or so from Pickens, were openly distributed at the plant.Raines andabout 40 other employees attended the picnic which took place on August 25,1951.On or as of the last day of August, Brooks, Raines, and 15 other employees(named in footnote 2), constituting all but 3 of department 14's night shift,were laid off.As appears above, 17 of the employees on this shift were by thisdate members of the Union, 13 having joined in the spring and 4 in the summer.None has been reinstatedThey were told they were being laid off because oflack of sufficient orders.For some time before August 31, 1951, Respondent had under considerationthe possible necessity of a reduction of its force.In department 14, which includes department 13, rough lumber (usuallycoming direct into the plant from kilns) is cut into parts by swing saws, thenby rip saws to remove defects, and afterward glued. Thereafter it is banded,if need be, and finally worked through surface finishing machines.The sizeof orders for finished cabinet parts immediately affects department 14 wherethe lumber goes through its first processing.The effect of any reduction inorders upon the amount of work required to be done in this department isdependent far more upon the size than upon the quantity of parts. This is sobecause it requires a lesser amount of lumber footage, and accordingly,a lessernumber of man-hours to cut a given number of small parts than it does to cutthe same number of large parts. For this reason, in its periodical preestimatesof the expected amount of future work, Respondent collates the size of orderson hand or in prospect with the amount of lumber footage, and hence the numberof man-hours necessary to fill the orders.In the first part of 1951, Respondent was running somewhat behind in fillingits orders.On the basis of figures at hand early in the year it had estimatedthe average weekly amount of lumber footage itsbusinesswould require through-out the year.During the first 7 months of the year it ran through an averageof 156,000 feet weekly, a considerably higher amount than estimated.Duringthe same period some orders were canceled or revised and due apparently toa combination of these factors it had taken up much of the slack by early August.A review of the situation then indicated the possibility that for the remainderof the year, a quantity as low as only 70,000 feet might be required weeklyAlthough in the light of actual production the average weekly footage proc-essed during the last 5 months of the year exceeded expectations and ran upto about 123,000, this was one-fifth less than the average amount used weeklyduringthe first 7 months.they were given at least a dozen meetings(no other supervisor testified they were givenmore than 3 times),that they were given at the regular meetings held on Tuesdays andthat the first time they were given was the next afternoon after the loudspeaker incident(this day was Wednesday).My belief is, as I shall find for reasons later set forth, thatIrwin's precautionary adjurations were not addressed to his subordinate supervisors untilabout the time the Union let it be known that it considered Respondent had violatedSection 8 (a) (1) and(3) of the Act. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's works managerand his assistanthad the early August esti-mates under study for 2 or 3 weeksThey considered the possibility that neworders mightbe received and that upward revisions of outstanding orders couldbe made. They gave thought to the advisability of transferring employees fromdepartment 14 and the practicability of making other arrangements in orderto avoid layinganybody off.They discussed the likelihood of a personnel re-ductionwith thesuperintendents and foremen during one or more of the regularforemen's Tuesday meetings before August 28.Finally on August 27, they de-cided to lay off the entire department 14 night shift therebydiscontinuingall night sawing and merely leaving 2 or 3 men to work at night under ForemanJones doing the work of gluing and some banding that could more convenientlybe done after the daytime shift of some 35 employees, whomitwasfelt con-stituted a sufficiently large force to do the volume of work anticipated, hadfinished their work.In additionto theconclusionthat it was economicallynecessaryto reducethe number of its employees, management was motivated in its decision tolay off the night force rather than an equal number of employees on its dayforceby suchconsiderationsas the fact that such action wasin consonancewith its policy of 12 years' duration under similar circumstances, the ordinaryaversion of employees to working nights, the comparatively less efficiency ofnightworkers than that of dayworkers, and the customary industrial practiceof cutting off night work when production needs to be curtailed.As related above, the night shift workers were notified on August 31, 1951,that they were being laid off that day. During the period beginning with theweek ending September 8, 1951, until the last of 1951, 15 employees were hiredand 31 were separated for one cause or another. Of the 15- hired. 9 were women,all of whom were hired into the finishing department where Respondent con-sidered, on the basis of its wartime experience, women were more suited forthe work than men. Of the 6 men, only 1 was hired into the machine depart-ment.This man was a veteran returning from military service.BetweenAugust 11, 1951, and April 12, 1952, there was a net reduction of employeesof 71, 36 of whom were from department 14.0.Conclusions1.The layoffs of Charles Brooks and J. B. RainesIt is of moment in considering this particular aspect of the case, as distin-guished from the August 31 shutdown, to bear in mind that on and before March23 when Brooks was laid off and March 26 when the decision to discharge Raineswas made, Respondent's supervisors by their conduct on February 27, about 3days thereafter, during the week following March 5, on the week before March23, and about 3 weeks before the last of March, which has already been de-scribed and requires no repetition, had clearly evinced Respondent's antipathyto the principles of collective bargaining. It is significant that although sev-eral employees who remained at work after Brooks and Raines were let outtestified concerning coercive statements made by supervisors before the timethe first charge was received, none of them testified that any like remarks weremade thereafter.Likewise it is of importance to observe that there is noevidence that Brooks or Raines attended either of the two meetings betweenIrwin and the employees.The obvious conclusion is these meetings which were held 3 weeks apart didnot take place until after they were separated. Irwin testified they were heldat the time union organizers were interviewing employees.The only 3 "or- POINSETT LUMBER AND MFG. CO.123ganizers" so far as therecord disclosesas havinginterviewed employees atthis time were Brooks,Raines, andSullivan, who made the rounds to employees'houses with the latter.I cannotbut believe that Irwin's assertion to the effect that thesemeetingscoincidedwith the circumvolution of rumors was other than a euphemisticmanner ofmore accurately expressing the actuality of their following upon thecharge of unfair labor practices.AlthoughI am convincedthat topmanagementat Pickens was far fromunaware ofemployees' right of self-organization, Ido believe that subordinates in the hierarchy, habituated to their sylvan andbucolic surroundings,far removed from the centers of industrial strife, weremore naive than their superiors.The receipt of charges pointed up the dangersand legal difficulties involved in interfering with employees' rights under theAct.When thus definitely alerted to these risks and problems, and they hadassumed sufficientmagnitude to receive the attention of their high officials,Respondentand its controlling company-certainly not concerns desirous ofpersistingin practices that might be contrary to law-most naturally took stepsin the hope of avoiding and solving them. Thus, theforemenwere instructed,tardily it is true, "that they had better be careful not to do things which mightleave the company open."Hence, it becomes altogether probable that theseinstructions were not given until some time after Respondent was confrontedwith the accusations contained in the first charge.The only evidence whichwould clearly warrant a finding that they were issued at an earlier time, isthat of Hooper and in the light of all the circumstancesI am unableto creditit.After April 12 an interludeof negotiationstook place finally culminatingin the restoration of Brooksand Rainesto work. Then peace seemingly smiledover the Smokies' southern approaches.Quite a different atmosphere prevailed at the time of the August 31 nightshift discontinuance than existed in late March and early April.Very evidentlythe meetings between management and supervisors had put a period to inter-ference, inquiries, threats, and warnings.Brooks and Raines had returned towork sometime since. In appraising the motives of Respondent in laying offBrooks and discharging Raines on the one hand, and its motives in discontinuingnight work on the other hand, it is important to keep in mind Respondent'schange in manifestation of attitude between the period of the first outcroppingsof union activities and the time 6 months later, after Respondent faced withcharges of unfair labor practices, had undertaken to institute correctivemeasures.It is in the light of Respondent's supervisors expressed animosity toward theUnion that we must consider Respondent's treatment of Brooks and Raines.Respondent does not deny that these men may have been active union exponentsand organizers but takes the position that Respondent was unaware of theirunion interest and activitiesI am unable to agree that such is the case.Respondent admits its knowledge of the Union's organizing activities. In itsrelatively small plant,Mitchell and Irwin talked overunionismat varioustimes.Brooks solicited union memberships among about 50 or 60 employees andprocured about 20 signatures between the last of February and the date of hislayoff.Raines likewise passed out union membership application cards andtalked up union membership.Both attended meetings which SuperintendentConnally told Dodgens he knew all about. Brooks upon inquiry had toldForeman Mauldin that he favored the Union and Mauldin had told him that ifthe Union did come into the plant it would close down.The evidence is more than circumstantial that Respondent knew of Brooks'interest and activities and it is clearly inferable that it was cognizantof Raines' 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDefforts in behalf of the Union. In fact on the record in this case, these two menwere with Dodgens, were the Union's most active exponentsamongall of Re-spondent's employees during the early days of organization.Dodgens, wellbefore Brooks' and Raines' discharge, had informed Respondent that he haddecided he had better abandon the Union.It is abundantly clear to me that Respondent seized upon 2 incidents whichithoped might plausibly explain its dropping these 2 men from the payroll,in order to rid itself of the influence and efforts they were exerting toward theaccomplishment of an end it cordially hoped would not be achieved. By dis-posing of Brooks and Raines, the Union was seriously crippled during its forma-tive stage.The impetus to self-organization was frustrated at the outset.I am satisfied and I find that the real reason for the Employer's conduct withrespect to both Brooks and Raines was its desire to eliminate the first employeeswho conspicuously manifested an interest in unionization and thereby set afrightening example before, and impress other employees with the disastrouseffect of engagingin unionactivities.I find and rule that by this conduct Respondent violated Section 8 (a) (3)and (1) of the Act as alleged.Respondent seeks to explain Brooks' layoff by saying that it was necessitatedin order to make a place for Neeley.No one can quarrel with Respondent's de-sire to rehabilitate this injured employee.But the fact remains that the job givenNeeley-that of operator or leadman on the double cutoff saw-was scarcelythat of Brooks.Respondent itself emphasizes the fact that practically all ofBrooks' work prior to his return in 1950 had been in the lumberyard, stackinglumber, that he had had no experience in department 14 nor in working withsaws that the work required of him after the fall of 1950 involved the possessionof skill only slightly above that of a common laborer, that he never achievedthe status of, nor received pay commensurate with, the grade of operator, andthat although he did act as saw leadman on a few occasions in the absence ofthe operator, his regular work was only that of a tailer on the saw. It appearsfrom department 14's Foreman Eugene Hooper's testimony that James Dodsonhad been the regular operator and that Hoild Durham was the regular operatorprior to March 1. Brooks testified that Dodson had been transferred back to thegang-rip machine. In addition to Brooks, Walker and Dobson had on occasionalso acted as leadman on the saw in the absence of Dodson or Durham. Thusit becomes plainly apparent that instead of being given Brooks' job, Neeley wasin reality assigned to Durham's regular job or possibly to Dodson's position,since it is not clear from the evidence that the latter was more than temporarilytransferred to the gang-rip machine. In no event may it be said that jobselected by Neeley was any more Brooks' than Walker's or Dobson's.As furtherindication that the leadman's position was not Brooks' own, Brooks was notcalled back to take it when Neeley became unable to handle the work after onlyabout a 2 months'attempt.Brooks had worked for Respondent off and on andfor a substantial amount of time over a period of 10 years.He had been toldby his foreman that his work was "more than satisfactory." Connally's pleadingignorance when Brooks asserted that he had more seniority than other employeeswho were retained, and Connally's own testimony that only went as far as sayingBrooks was one of the newest operators, makes it clear that Respondent's claimthat Brooks was selected for replacement because he had the least seniority,does not withstand scrutiny.As was brought out by Respondent, Brooks hadworked and gained experience in various capacities.Had not Respondent beenmotivated by anti union considerations, it could have, at a time when its businesswas so flourishing and production was lagging behind orders (and I believe it POINSETT LUMBER AND MFG. CO.125would have, if need there were), found a place for Brooks elsewhere. On weigh-ing the impact of all of these circumstances, I must reject Respondent's assertedreasons asill founded.I do not agree with the General Counsel that Brooks was not reinstated to asubstantially similar position."Substantially"doesnot mean "precisely"Hewas given the same type of work, in the same department, at the same rate ofpay, that he had been doing before his discharge. Nor does the fortuitous cir-cumstance that he went to work on a relay that was more vulnerable to layoffthan was his former shift, alter my opinion.He was given an opportunity towork days. True enough, thiswas adissimilar type of work than that in whichhe was engaged in March but he was familiar with it and for reasons sufficientto himself he did not accept the job.Respondent argues that Raines was discharged for breaking Respondent'srules and for excessive absenteeism and that the evidence points to no otherconclusion.Foreman Hooper testified in direct examination that Raines wasdischarged because he walked off the job without telling his supervisor. Incross-examination Hooper's testimony was as follows :Q.Why was Mr. Raines laid oft?Was it because of his absenteeism orbecause he left the plant that Friday night?A. Because he left the plant that Friday night.Q. Then it had nothing to do with his absenteeism, that is what you aresaying, isn't it?A.Well, first because he run off the job without permission.Q. Oh, so now you are saying his absenteeism record had something to dowith it?A. Sure that had a bearing on it.Hooper further testified that Respondent had tolerated Raines' working about4 days a week throughout a year.McKinney first testified that Raines wasfired "because he walked out Friday." In response to a leading question he latertestified that Raines' absenteeism had something to do with the severity of thepunishment. It is apparent that that part of Respondent's present contentionthat Raines was discharged for excessive absenteeism finds rather insubstantialsupport in the record.But if absenteeism did have some bearing on the decisionto discharge him, it is difficult to believe that his failure to work more regularlydid not become sufficiently intolerable to furnish a basis for so drastic a penaltyas a discharge until, as I have found, the Company became aware of his unionactivities.Respondent knew that Raines had not been well ; it is true thatForeman Jones testified he guessed he had tried to get Raines to come on inand work regular if he could. It is very apparent that Respondent had beenconsiderate of Raines on account of his poor health and because, as its assistantsuperintendent of production testified, his work was satisfactory.The explanation for Respondent's conduct offered in evidence and reiteratedin its brief that Raines broke a rule by walking off his job, needs consideration.There is no evidence that the plant had any rule about leaving work withoutpermission before the normal quitting time.But even leaving this aside, I amsatisfied that Raines' conduct was far froman actof wilfull insubordination.Foreman Hooper "had been taking his testimony that (Raines) was sick fora whole year when he had been absent" and shortly before March 23, had toldRaines, when his illness was again discussed, it was important that he be onthe job whenever he was able.There can be no reasonable dispute that Rainesbecame quite ill on March 23. The subsequent events, including treatment bytwo physicians, support the conclusion.Respondent intimates that the con- 126DECISIONSOF NATIONALLABOR RELATIONS BOARDdition of his health was not such that he could not work and asserts that he wentto school several days during the following week.This assertion is not borneout by the record,it appearing that he did not go to school until the followingFriday, the last working day before he reported for work on April 2Attendingschool 4 hours a day,needless to say involved far less physical stamina thanworking in a sawmill 8 hours a night.Raines looked for his foreman to report his condition and to notify him thathe was leaving.He had specifically told Jones earlier that evening that hewas sick and he "might be taking mumps."He probably did not make a verythorough search for Jones but it is entirely understandable that a sick manwould, or could,not engage in an extensive investigation into his whereaboutsNot finding Jones,Raines asked another employee to explain the situation to him.Jones testified that Raines did not exactly pass by him on the way out butthat he saw him leaving by the door and supposed he was going to eat hislunch outside.Jones reported to his immediate superior,Hooper, that Raineshad left work without notification or permission and the same day that thisreport was received,without any real investigation,Respondent decided to dis-charge Raines.The next day, March 27, Raines notified Respondent of thereason for his absenting himself from work.Respondent learned that he wasunder the care of two physicians and made inquiries which disclosed that hehad gone to his "G.L"school for a few hours on March 30,1 week after hehad left word and notified the Company he had taken ill.Despite its verifica-tion of the fact that Raines actually had been sick,Respondent adhered to itsoriginal decision and discharged this man whose work it says was unquestion-ably satisfactory and who had been in its employ on 2 occasions for a total ofover 21/2years.After charges had been filed,Respondent notified the Board it had found thatRaines' discharge was the result of misapprehension and as appears above hewas reemployed.Of course an employer may discharge employees for a good,bad, or a mistaken reason or for no reason at all, without violating the Actprovided the real reason is one that does not contravene the proscriptions of theAct.But in the light of all of the circumstances surrounding Raines' discharge,I am unable to believe it was due to misapprehension,unless it may be saidthat the mistaken notion of the supervisors who decided to let them go thatemployees could either properly or undetectedly be fired because of union activi-tiesmay be dubbed a "misapprehension."It seems to me- and certainlyRespondent is not to be criticized for rehiring him- that the rationalizationunderlying Raines' reinstatement was akin to that which prompted Respondentto hold sessions with its employees and foremen in an effort to mitigate theeffect of errors committed upon the advent of the Union.It is widely recognized that direct evidence of antiunion motivation, or evenof an employer'sknowledge of employee's activities,is not often discoverablein cases of this variety.Cf.N. L.R. B. v. Tex-O-Can Flour Mills,122 F. 2d 433,438-439(C. A. 5);Harsell Mills Co. v.N. L. R. B,111 F.2d 291, 293(C. A. 4) ;N. L. R. B.v.Abbott Worsted Mills,127 F. 2d 438, 440(C. A. 1).Here, as inmany cases of like character,it is impossible to escape the conviction on all theevidence and the inferences that may reasonably be drawn therefrom, thatRespondent's varied explanations that it discharged Raines for breaking a ruleor for leaving work without permission or for absenteeism or for both, orthrough misapprehension are pretextuous and were offered as excuses to cloakantiunion conduct. POINSETT LUMBER ANDMFG.Co.1272.The August 31 layoffThe General Counsel offered the testimony of Thomas L. Durham that ForemanJones stated the night shift was being laid off in order to get rid of Brooks andRaines.This testimony was denied by Jones. The evidence of other witnesseswas to the effect that Jones told the night men they were being laid off for lackof orders.Assuming,arguendo,that Jones made the statement ascribed to himby Durham, I believe it would be unduly captious to attribute any materialimportance to it or to conclude that it signified anything more than Jones' surmise.Jones was a subforeman, who was not called into the councils of managementand higher ranking supervisors.Even though it were a fact that the elimina-tion of Brooks and Raines was a factor in causing Respondent to arrive at itsdecision to close down the night work,-and in view of all the circumstancesI am not satisfied it was,-it is scarcely conceivable that management, at a timeso shortly after its relations with the Union had been under scrutiny, wouldhave confided such purpose to so minor a subaltern.The timing of this layoff, so soon after the union picnic, of course gives riseto a suspicion that there was some connection between the two.One mustwonder whether indeed the hovering dove had not winged away. But even ifthe coincidence of the two may be considered enough to constituteprima facieevidence that the layoff was discriminatory in character, I am convinced thatRespondent fully met its burden going forward with evidence to rebut thispresumption and successfully showed that the layoff was occasioned by factorsother than any aversion to the union membership and activities of its employees,or desire to discourage membership in the Union. In my opinion, the weight ofthe evidence supports the conclusion that the August 31 curtailment was due toeconomic reasons.As pointed out in my findings, there was a downtrend inproduction that became noticeably pronounced shortly after the middle of theyear.It became apparent that unless business improved, there would haveto be a reduction in the number of employees.It is reasonable to expect in a plant which operated mainly on a single-shiftbasis that management would decide, when the state of business warranted orrequired such action, to do away with extra shift which was regarded as itsleast efficient working unitThe production experience after August 1951 amplydemonstrates the soundness of Respondent's earlier judgment that fewer jobswould be available in the future than during the preceding months. It does notappear that the General Counsel seriously contends,-nor in my opinion couldhe successfully contend-that Respondent deliberately shut down a complete shiftfor the single purpose of getting rid of two or even a few union supporters. AndI say this while fully realizing the probability, although it is not a clearly estab-lished fact, that the proportion of union to nonunion employees working on thenight shift in department 14 was greater than that prevailing in any otherdepartment.Respondent was engaged in filling orders sent to it by its parent corporation,Singer Manufacturing Company. It is highly improbable, I believe, that Respond-ent would improvidently deprive itself of the means of producing goods requiredby its subsidizer solely to again do away with Brooks and Raines with whom ithad already had a chastening experience. The record amply demonstrates thatthese two men were enthusiastic union supporters during the time they wereout of work up to their return in July. I am sure through the observations Icould not escape making during several days commorancy in Pickens among theinhabitants of that small and friendly community where everybody seems toknow what everyone else is doing, as well as from Respondent's frank admissions 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the notoriousness of its employees' union activities, that Respondent was awareof Brooks' and Raines' peregrinations in April, May, and June. It is quitestriking, however, that there is nought in the record to warrant the conclusionthat their union activities were any more marked between July 16 and August 31,than they were known to have been before that time.But, the General Counsel may say, why did not Respondent, if its reasons wereso sound and its motives as benign as it professes, lay off other employees insteadof those on the night shift, and why were these people never reinstated? I feelthat Respondent has supplied complete answers to those questions.The nightshift in this plant existed for the purpose of taking care of superabundant ordersand to fully utilize the machinery investment. It is undisputed that over theyears it had been Respondent's practice to put on night shifts when businessincreased and to take them off when it slackened. It is entirely natural that atsuch times as work eased off, the night shift should be the first to be done awaywith before any piecemeal reduction should be undertaken among the employeesworking daytime in the same or other departments.The reason for Respondent not having reinstalled the night shift since August1951 is apparent.Attention has been drawn to the reduction in the number ofemployees in department 14 and other departments. Since September 1951, pro-duction has consistently been less than during the first 7 months of that year.I am far from satisfied that the General Counsel has established by the weightof substantial evidence that Respondent, by laying off any of the 17 membersof department 14's night shift, or by failing to reinstate them, has violatedthe Act.Rather do I believe that such conduct was the result of decisionspremised on sound and legitimate business and economic reasons.It is well settled that the fact of the union membership of some or all of theemployees who were separated does not guarantee against discharge.3. Interference, restraint, and coerciona.Allegations provedUpon the relevant facts found in subsection A of this title, I conclude andrule that Respondent engaged in violations of Section 8 (a) (1) by: McKinney'sand Clark's interference with a gathering of employees near the loudspeakeron the highway outside the plant and McKinney's request of the union organizerthat he leave ; Connally's statement to Dodgens that the best thing for him to dowas to pull out of the Union before he got into trouble and request that Dodgensshould let him know if he found out anything about the Union ; Mauldin'sinquiry of Brooks as to how he felt about the Union and Mauldin's statement toBrooks that if the Union came into the plant it would close down ; Robertson'sinquiry of Reed as to what was the difference between the Union and the Carpen-ters Union and statement to Reed who replied there was no difference that Reedhad said he had quit the trade of carpenter because he wanted to get out fromunder the Carpenters Union; " Wells' inquiry of Bishop about his opinion withrespect to the Union; and Jones' statement20 to Stewart and 3 or 4 other em-.19The plain inference being that if the two unions were the same, why should Reed favorthe instant union.m This statement was not specifically alleged in the complaint.However,itwas gen-erally allegedthatRespondent"threatened and warned its employees against engaging inactivities on behalf of the Union or in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection."On July 14,after Stewart had testi-fled on July 9, at Respondent's request, the hearing was continued for 10 days and resumedon July 24.This aspect of the case was fully litigated. POINSETT LUMBER AND MFG. CO.129ployees that he had been informed that top management had stated that anyonehaving anything to do with the Union would be fired.Even though Irwin's statements to some of the employees at meetings mayhave been made in an effort to counteract McKinney's, Clark's, Connally's,Mauldin's,Robertson's,Wells', and Brooks' threats and interrogations, theywere insufficient in themselves to dissipate the restraining influence, which thelatter's coercive conduct was bound to exert upon all the employees againstwhom it was directed. As was said inN. L. R. B. v. Kropp Forge Company,178 F. 2d (C. A. 7), cert. denied 340 U. S. 810:It also seems clear to us that in considering whether such statements orexpressions are protected by Section 8 (c) of the Act, they cannot be con-sidered as isolated words cut off from the relevant circumstances andbackground in which they are spoken.A statement considered only as tothe words it contains mightseem aperfectly innocent statement, includingneither a threat nor a promise. But, when the same statement is madeby an employer to his employees, and we consider the relation of the parties,the surrounding circumstances, related statements and events and the back-ground of the employer's actions, we may find that the statement is a partof a general pattern which discloses action by the employer so coercive asto entirely destroy his employees' freedom of choice and action.To permitstatements or expressions to be so used on the theory that they are pro-tected either by the First Amendment or by Section 8 (c) of the Act, wouldbe in violation of Section 7 and contrary to the expressed purpose of theAct.Therefore, in determining whether such statements and expressionsconstitute, or are evidence of unfair labor practice, they must be consideredin connection with the positions of the parties, with the background andcircumstances under which they are made, and with the general conduct ofthe parties. If, when so considered, such statements form a part of ageneral pattern or course of conduct which constitutes coercion and de-prives the employees of their free choice guaranteed by Section 7, suchstatements must still be considered as a basis for a finding of unfair laborpractice.To hold otherwise would nullify the guaranty of employees'freedom of action and choice which Section 7 of the Act expressly provides.Congress in enacting Section 8 (c) could not have intended that result.b.Allegations not provedThere remain for consideration certain 8 (1) (a) allegations, not alreadydismissed at the conclusion of the General Counsel's case. So far, I have re-frained from mentioning these allegations for thereasonthat I do not feelthat they are supported by the evidence.Those deserving mention are four innumber and I shall attempt to deal with them briefly.The general allegation that Respondent kept under surveillance the meetingplaces of its employees, may be treated with the two more specific allegationsthat Superintendent Morrison engaged in surveillance of employees on theirway to the Table Rock Park union outing and that Assistant SuperintendentMcKinney followedan organizer and anemployee in a car as the latter wentabout his organizing activities.Table Rock ParkThis is a public park owned by the State of South Carolina and managed bythe State's Park Commission.August 25, 1951, the day of the union picnic, wasfair.The estimated number of people in the park was 942.Morrison was on 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDor near the bathing beach at the time several employees arrived at the park,left their cars in the parking space, and walked to the picnic area where theunion outing was held.There is no question but that Morrison was in a positionto see some of the employees as they were walking toward the picnic area.Morrison was a rather regular visitor to the park. It is accessible to Pickens,a city of about 2,500 population, the second largest community in Pickens countywhich has a population of about 45,000.I do not believe that Morrison went to the park on August 25, 1951, for thepurpose of surveillance and I credit his testimony that he did not inform Re-spondent's management that he had seen any of its employees there that day.The Dacusville Road IncidentBrooks testified that on March 26 he drove out with Sullivan to Raines'home which is 10 miles from Pickens and located on a narrow road, leading toDacusville, 7 miles from its intersection witha mainhighway, and that afterthe car was stopped on the right-hand side and before he had crossed the roadtoRaines'house,McKinney, driving alone at 25 miles per hour, passed theparkedcar onits left.McKinney testified that in the early part of 1951 he haddriven to Dacusville, that there are several ways to reach there from Pickens,that he was en route to a factory beyond Dacusville, that he was accompaniedby 2 passengers ; that he had not gone there alone ; that he saw neither Brooksnor Sullivan on this trip ; that he does not know whereRaines resides andthat to his knowledge he never followed an automobile containing union or-ganizers.This testimony raises just one more of those multitudinous ques-tions of fact with which this and most like cases are replete. If Brooks isright, and McKinney drove by himalone,the latter's denial of driving unaccom-panied to Dacusville would be sufficient to warrant the conclusion (particularlywhen one recalls McKinney's conduct on February 27, that Brooks had justbeen laid off, and that Raines was about to be discharged) that McKinney hadan ulterior purpose in following Sullivan andBrooks.I do not believe Brooks made this story of whole cloth. Of course there isalways the chance of a mistake in identity and an even greater chance thatBrooks' attention would naturally be focusedon a passingcar driver whom herecognized or thought he recognized, to such an extent that he might fail to ob-serve passengers who might be somewhat obscured in the rear seat.We knowthat employees are understandably prone to suspect that the presence of super-visors in vicinages where they consort with union officials is not adventitious.It is difficult for me, however, under the circumstances surrounding this aspectof the case, to believe that Respondent had McKinney chase out 10 miles intothe country, or that he did so on his own initiative, to gather cumulative evi-dence ofunionactivities which it knew were rife as early as 4 weeks previously.Consequently I do not feel that the General Counsel went any further than toleave this particularissue hangingin thebalance.,I therefore conclude and find that in violation of section 8 (a) (1) of theAct, Respondent did not keep under surveillance the meeting places of its em-ployees, nor did Morrison engage in surveillance of employees on their way to aunion outing nor did McKinney follow anorganizer and anemployee as theywent about organizing activities.The fourth allegation in this category is that Connally questioned an employeewith respect to union representatives visiting employees' homes.The evi-dencedoes not support this allegation and I find that it has not been proved. POINSETT LUMBER AND MFG. CO.131IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce in theseveral States and foreign countries and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince I have found that Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and 8 (a) (3) of the Act, I shallrecommend that it cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Having found that Respondent discriminatorily laid off Charles S. Brooks onMarch 23, 1951, and discriminatorily discharged J. B. Raines as of March 26,1951, on April 2, 1951, and failed to reinstate them to their former or substan-tially equivalent positions until July 16, 1951, I will recommend that Respondentmake Brooks whole for any loss of pay which he would normally have earnedas wages from March 23 to July 16, 1951, and make Raines whole for any lossof pay which he would normally have earned from April 2, 1951, when he hadrecovered from his illness, to July 16, 1951, less their net earnings, if any,during said periods.Having found that Respondent has engaged in certain acts of interference,restraint, and coercion, I will recommend that it cease therefrom.The violations of the Act which Respondent has committed are in my opinionpersuasively related to other unfair labor practices proscribed by the Act, andthe danger of their commission in the future may well be anticipated from theconduct of some of Respondent's supervisors in the past. I will therefore rec-ommend the issuance of a broad cease-and-desist order, prohibiting infringementby Respondent in any manner with the rights guaranteed in Section 7 of the Act.For reasons stated above, I will recommend that the complaint be dismissedinsofar as it alleges that Respondent in violation of Section 8 (a) (3) of the Act,did not reinstate Charles S. Brooks to his former or substantially equivalentemployment on July 16, 1951, or on or about August 31, 1951, terminated theemployment of 17 employees and thereafter failed and refused to reinstatethem, or, in violation of Section 8 (a) (1) of the Act kept under surveillancethe meeting places and concerted activities of its employees or followed a unionrepresentative and an employee engaged in organizing activities or questionedan employee with respect to visiting employees' homes or as to which employeeshad signed union cards.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.International Union of Electrical, Radio and Machine Workers (CIO) isa labor organization admitting to membership employees of the Respondent.2.By discriminating in regard to the hire and tenure of employment ofCharles S. Brooks and J. B. Raines, thereby discouraging membership in Inter-national Union of Electrical, Radio and Machine Workers (CIO) Respondenthas engaged in unfair labor practices within the meaning of Section 8 (a) (3)of the Act. 132DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By the above unfair labor practices and by interfering with, restraining,and coercingemployees in the exercise of rights guaranteed in Section 7 of theAct, Respondent has engaged in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent has not, as alleged in the complaint, engaged in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act, by terminatingthe employment of 17 employees on or about August 31, 1952, and thereafterfailing andrefusingto reinstate them.6.Respondent has not, as alleged in the complaint, engaged in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act, by failing andrefusing to reinstate Charles S. Brooks to his former or substantially equivalentposition of employment.6.Respondent has not, as alleged in the complaint, engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act by keeping undersurveillance the meeting places and concerted activities of its employees, byfollowing a union representative and an employee engaged in organizing activi-ties, nor by questioning an employee with respect to visiting employees' homesor asto the identity of employees who had signed cards.[Recommendations omitted from publication in this volume.]AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with our employees' meetings related to unionaffairs, request our employees to supply us with information concerningunion matters, interrogate our employees about their union sympathies,threaten our employees with statements that our plant will close if the unionacquires representative status, or in any other manner interfere with,restrain, or coerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist INTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS (CIO) or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or allof such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL NOT discourage membership in INTERNATIONAL UNION OF ELEC-TRICAL, RADIO AND MACHINE WORKERS (CIO) or any other labor organizationof our employees by discharging or laying off any of our employees or dis-criminate in any other manner in regard to their hire and tenure of employ-ment or any term or condition of employment.WE WILL make whole Charles S. Brooks and J. B Raines for any loss ofpay suffered as a result of the discrimination against them. ARMSTRONG CORK COMPANY133All our employees are free to become,remain, or refrain from becoming mem-bers of the above-named union or any other labor organization except as aforesaidto the extent that this right may be affected by- an agreement in conformity withSection 8 (a) (3) of the Act.POINSETT LUMBER AND MFG. CO.,EmployerDated --------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.ARMSTRONGCORKCOMPANYandLODGE No. 918, INTERNATIONAL ASSO-CIATION OF MACHINISTS,A. F. OFL., AS THE SUCCESSOR TO LODGE No.1034, INTERNATIONAL ASSOCIATION OF MACHINISTS,A. F. L.ARMSTRONG CORK COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTS,A. F. L.Cases Nos. 10-CA-1384 and 10-CA-1477.March2,1953Decision and OrderOn October 14, 1952, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report. attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint.Thereafter, the Respondentand General Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulingsare hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case,' and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modifi-cations:1.We find, in agreement with the Trial Examiner, that the Re-spondent violated Section 8 (a) (1) of the Act. In so finding, werely only on the following incidents as found in the Intermediate11Pursuant to the provisionsof Section 3 (h) of the Act,the Board has delegated itspowers in connection with thiscase to a three-memberpanel [Chairman Herzog and Mem-bers Houston and Murdock].2The Respondent's request for oral argument is denied because the record and briefsadequately present the issues and positions of the parties.103 NLRB No. 20.257965-54-vol. 103-10